Gilbert, J.
1. The court did not err in overruling the demurrer to the petition. Achey v. Coleman, 92 Ga. 745 (19 S. E. 710); Protestant Episcopal Church v. Lowe, 131 Ga. 666 (63 S. E. 136, 127 Am. St. R. 243); Missouri State Life Insurance Co. v. Barnes, 147 Ga. 677 (3), 680 (95 S. E. 244).
*851No. 3719.
November 27, 1923.
2. The evidence demanded the verdict, and accordingly the court did not err in directing a verdict for the plaintiff.

Judgment affirmed.


All the Justices concur.

J. Howell Green, for plaintiff. O. J. Googler, contra.